Exhibit 10.6
[Execution Copy]
AMENDMENT TO CONFIRMATION
     THIS AMENDMENT (this “Amendment”) is made as of September 15, 2008, between
Wells Fargo Bank, National Association (“Dealer”) and Mylan Inc. (“Issuer”).
     WHEREAS, Dealer and Issuer are parties to a Confirmation dated as of
September 9, 2008 (the “Confirmation”) evidencing a Warrant Transaction (Ref.
No. OTC091108203C);
     WHEREAS, the parties wish to amend the Confirmation on the terms and
conditions set forth in this Amendment;
     NOW, THEREFORE, in consideration of their mutual covenants herein
contained, the parties hereto agree as follows:
     Section 1. Terms Used but Not Defined Herein. Terms used but not defined
herein shall have the respective meanings given to them in the Confirmation.
     Section 2. Amendment to the Confirmation.

  (a)   The “Premium” under the Confirmation shall be USD18,768,000.     (b)  
The “Number of Warrants” shall be 12,950,455.

     Section 3. Representations and Warranties.
     Issuer represents and warrants to Dealer as follows:

  (a)   On the date of this Amendment, (A) none of Issuer or any of its officers
and directors is aware of any material nonpublic information regarding Issuer or
the Shares and (B) all reports and other documents filed by Issuer with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934, as amended (the “Exchange Act”), when considered as a whole (with the more
recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.     (b)   Issuer is not
entering into this Amendment to create actual or apparent trading activity in
the Shares (or any security convertible into or exchangeable for Shares) or to
raise or depress or otherwise manipulate the price of the Shares (or any
security convertible into or exchangeable for Shares) or otherwise in violation
of the Exchange Act.     (c)   The representations and warranties of Issuer set
forth in Section 3 of the Agreement and in Confirmation opposite the caption
“Compliance with Securities Laws” are true and correct and are hereby deemed to
be repeated to Dealer as if set forth herein.

     Section 4. Effectiveness. This Amendment shall become effective upon
execution by the parties hereto.
     Section 5. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.
(WFC_Mylan_Warrant_Amendment)

 



--------------------------------------------------------------------------------



 



     Section 6. Governing Law. This Amendment shall be governed by the laws of
the State of New York (without reference to its choice of law doctrine, other
than Title 14 of the New York General Obligations Law).
     Section 7. Effectiveness of Confirmation. Except as amended hereby, all the
terms of the Confirmation shall remain and continue in full force and effect and
are hereby confirmed in all respects.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have signed this Amendment as of the date
and year first above written.

            WELLS FARGO BANK, NATIONAL ASSOCIATION
      By:   /s/ Gordy Holteman       Name:   Gordy Holteman       Title:  
Authorized Signatory    

          Confirmed as of the date first above written:
MYLAN INC.
      By:   /s/ Edward J. Borkowski       Name:   Edward J. Borkowski      
Title:   Executive Vice President and Chief Financial Officer      

(WFC_Mylan_Warrant_Amendment)

 